430 F.2d 1173
Max Jerome OWENS, Defendant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee.
No. 29504.
United States Court of Appeals, Fifth Circuit.
July 17, 1970.

Max Jerome Owens, pro se.
John L. Briggs, U.S. Atty., John D. Roberts, Asst. U.S. Atty., Jacksonville, Fla., for appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
This appeal is from the District Court's denial of appellant's motion to vacate judgment and sentence, pursuant to 28 U.S.C. 2255.  We affirm.1


2
Appellant pled guilty to a Dyer Act violation2 and was sentenced on July 21, 1967 to serve four years.  His sole contention on appeal is that he was mentally incompetent at the time he pled guilty, and that his trial court erred in accepting his plea without first determining his competency to stand trial.


3
The record before this Court discloses that on October 11, 1967 the appellant filed a motion to vacate in his trial court, wherein the identical contention was presented.  On December 27, 1967, the district court denied 2255 relief, concluding that the appellant had been mentally competent at the time of his arraignment and his sentencing.  Thereafter on June 25, 1968, this Court denied the appellant leave to appeal in forma pauperis, because of the insubstantiality of his contentions.


4
The district court denied the appellant's more recent 2255 motion on grounds that it was a successive similar petition.  We find no error in this ruling, and accordingly we affirm the judgment below.


5
Affirmed.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981


2
 18 U.S.C. 2312